Citation Nr: 0208672	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for neuroma, status post excision of a carpal boss of the 
right third finger.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from February 1993 to 
May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
granted service connection for residuals of an excision of a 
carpal boss of the right third finger with traumatic 
osteoarthritis and degenerative joint disease, and assigned 
it an initial 10 percent rating, effective May 11, 1996.

In June 2000, the Board remanded the matter for additional 
development of the evidence.  While the matter was in remand 
status, by May 2001 rating decision, the RO recharacterized 
the veteran's disability and assigned separate 10 percent 
ratings for neuroma status post right carpal boss excision, 
and for degenerative joint disease of the right wrist.  Both 
10 percent ratings were effective May 11, 1996.  Although an 
increased rating has been granted, the present appeal is not 
abrogated as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The veteran's service-connected neuroma, status post 
excision of a carpal boss of the right third finger, is 
manifested by complaints of tenderness in the area of the 
surgical scar, with no objective evidence of any limitation 
of function due to the scar.

2.  The degenerative joint disease of the right wrist is 
manifested by limitation of motion and subjective complaints 
of pain and fatigability, with no objective evidence of 
atrophy, wasting, trophic changes, or loss of strength.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for neuroma, status post excision of a carpal boss of 
the right third finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.14, 4.118, Code 7804 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of his post-
service medical treatment.  He was also afforded VA medical 
opinions and the examiners rendered a considered medical 
opinion regarding the pertinent issue in this matter.  Based 
on the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records document complaints of 
chronic right hand pain.  In June 1995, he underwent excision 
of a right dorsal carpometarcarpal boss, which by X-ray was 
adequately excised.  However, he continued to complain of 
persistent pain in his right hand with activities requiring 
extension of the wrist and repetitive lifting.  A January 
1996 Medical Evaluation Board report shows that on physical 
examination, the veteran's right hand revealed a well-healed 
longitudinal scar with tenderness to palpation over the 
radiocarpal joint of the dorsum of the right hand.  Palmar 
flexion was to 90 degrees and extension was to 30 degrees.  
Strength was 5/5 in all muscle groups and neurovascular 
examination was intact.  Tinel's, Finkelstein and Phalen's 
tests were negative.  The diagnosis was right hand 
carpometacarpal osteoarthritis and degenerative joint 
disease.  The veteran was determined to be medically 
unacceptable for further military service due to this 
disability.  

Following his separation from service, the veteran filed a 
claim of service connection for, inter alia, residuals of 
right hand surgery.  In connection with his claim, he 
underwent VA medical examination in October 1996, at which he 
reported that in June 1995 he had an exostosis excised from 
the dorsal aspect of the right third metacarpal.  Subsequent 
to healing, he reported that he required no further treatment 
for his right hand.  On examination, the right hand showed a 
healed, slightly hyperemic incision on the dorsal aspect of 
the proximal third metacarpal.  The examiner indicated that 
he was unable to palpate any exostosis at present.  The 
diagnoses included history of excision dorsal exostosis, 
right third metacarpal.  

VA outpatient treatment records show that in July 1996, the 
veteran reported that he had surgical removal of a bone spur 
in the right third metatarsal in service.  He indicated that 
he had constant pain since that time, increased with 
repetitive use.  On examination, a keloid over the veteran's 
scar was noted.  The diagnosis was status post surgery for 
bone spur.  In September 1996, he reported right hand and 
wrist pain since service.  He indicated that he was not able 
to do push ups or support weight with his wrists.  Physical 
examination showed a well-healed scar on the dorsum of the 
right hand.  He was very tender over the most proximal 
portion of the scar.  Flexion, supination, and pronation was 
normal.  Extension was decreased.  The examiner indicated 
that he saw no median, ulnar, radial nerve deficits on 
examination.  X-ray examination of the right hand was normal.  
The veteran was given a right wrist splint.

By February 1997 decision, the RO granted service connection 
for residuals of an excision of a carpal boss of the right 
third finger with traumatic osteoarthritis and degenerative 
joint disease.  An initial rating of 10 percent was assigned 
under Codes 5010-5224 from May 11, 1996, the day following 
the date of the veteran's separation from service.  

In May 1997, the veteran again underwent VA medical 
examination at which he reported that he had experienced 
severe right hand pain over the dorsum of his right wrist 
since his in-service surgery in June 1995.  On physical 
examination, the veteran was noted to be right hand dominant.  
He had about 60 to 70 degrees of forward flexion and 
approximately 60 degrees of dorsiflexion of the right wrist.  
There was a well-healed 3.5 centimeter scar over the proximal 
aspect of the third metacarpal.  He reported tenderness at 
the most proximal aspect of this scar.  There was no crepitus 
or swelling noted and neurovascular examination of the hand 
was intact throughout.  Motor examination was 5/5 throughout.  
He had no limitation of function of the hand, although he 
reported that holding objects for long periods of time caused 
discomfort in the dorsum of the right hand.  X-ray 
examination of the wrist showed no evidence of arthritis or 
other deformity.  The assessments included painful neuroma 
following surgical excision of a carpal boss.  The examiner 
indicated that it was his opinion that the veteran's true 
diagnosis was not traumatic arthritis, but painful neuroma 
following surgical excision.  

VA outpatient treatment records show that the veteran sought 
treatment in August 1997 for right hand pain.  Physical 
examination showed a scar on the dorsum of the carpal region.  
Range of motion was grossly intact, as was neurovascular 
examination.  The impression was chronic right hand pain.  

Private records show that in July 1998, the veteran reported 
a history of surgery in 1995 for a carpal spur over the 
dorsum of the right metacarpal.  He reported significant pain 
since that time and indicated that his pain increased if he 
held a newspaper, buttoned his shirt, or played Nintendo.  
Physical examination showed no swelling, redness, or warmth.  
He reported pain on movement of the right wrist, especially 
with flexion or extension.  The other joints were intact.  In 
August 1998, the veteran was again seen for chronic right 
wrist and hand pain.  At that time, the veteran reported pain 
with flexion and extension.  Inversion and eversion were 
intact and there was no swelling, redness, or warmth.  His 
fingers moved well.  The impression was doubtful occult 
inflammation versus some mechanical process going on in the 
wrist.  

VA clinical records show that in August 1999, the veteran 
reported right hand pain.  In November 1999, he had continued 
complaints of pain.  Examination showed tenderness in the 
area of the scar.  There was full range of motion with mild 
pain.  There was no paresthesia and function was intact.  X-
ray examination was normal.  The assessment was wrist pain, 
etiology unknown.  In January 2000, the veteran reported that 
he had received no relief from his pain with a steroid 
injection.  The assessment was recurrent right wrist pain, 
unclear etiology.  In July 2000, the assessment was chronic 
right dorsal wrist pain.  

On VA medical examination in October 2000, the veteran 
reported that he had difficulty finding a job due to his 
skills being hand-related and his ongoing right hand pain.  
As to recreational activities, he indicated that he was 
limited to lower extremity activity because of right hand 
pain.  On objective examination the veteran had a well-healed 
surgical scar with no sign of infection.  He had good range 
of right wrist motion, symmetrical with the left.  He had 
dorsiflexion to 60 degrees on the right compared with 70 on 
the left.  He had palmer flexion to 70 degrees, compared with 
80 on the left.  He had radial deviation to 20 degrees, 
bilaterally, ulnar deviation to 45 degrees bilaterally.  He 
was neurovascularly intact distally.  X-ray examination 
showed post-surgical changes and mild degenerative joint 
disease.  The assessment was right hand pain, status post 
carpal boss excision.  Also diagnosed was mild right wrist 
degenerative joint disease.  The examiner indicated his 
opinion that the veteran should continue activity 
modification, and that he would possibly benefit from further 
surgery.  In the meantime, he recommended that the veteran 
seek out employment that did not require excessive use of the 
right hand.  

In an October 2000 addendum, the examiner indicated that 
there was no sign of instability, muscle wasting, atrophy or 
weakness which caused limitation.  However, the examiner 
noted that the veteran did have pain and fatigability which 
contributed to difficulty maintaining employment as noted in 
the examination report.  He also indicated that it may be 
beneficial for the veteran to undergo some sort of vocational 
rehabilitation to allow for employment which avoids hand 
usage.  

By May 2001 rating decision, the RO recharacterized the 
veteran's disability and assigned separate 10 percent ratings 
as follows: neuroma, status post right carpal boss excision 
(under Codes 7899-7804) and degenerative joint disease of the 
right wrist (under Codes 5010-5215).
II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Nontheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In exceptional cases where schedular ratings are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, on field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  The 
governing norm in the exceptional cases is a finding that the 
case presents such an exceptional/unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalizations to render 
impractical application of regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Neuroma, status post excision of a carpal boss of the right 
third finger

The RO has rated this aspect of the veteran's disability by 
analogy to a scar.  The Court has held that assignment of a 
particular diagnostic code is completely dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532 (1993).  Based on the history of the veteran's 
disability, the diagnoses rendered by medical professionals 
who have examined him, as well as his demonstrated 
symptomatology, the Board finds that the criteria pertaining 
to the rating of scars are the most appropriate criteria for 
application in this case.  In that regard, the Board notes 
that the record contains no evidence of ankylosis of the 
fingers, loss of use of the hand, or nerve damage.  See Codes 
5216-5223 (pertaining to ankylosis of the fingers), Code 5125 
(pertaining to loss of use of the hands), and Codes 8510-8512 
(pertaining to disability of the peripheral nerves).

Scars are rated under 38 C.F.R. § 4.118, Codes 7800 through 
7805 (1999).  Code 7800 applies to disfiguring scars of the 
head, face, or neck, and Codes 7801 & 7802 apply to burn 
scars.  The evidence shows that the veteran's service-
connected neuroma, status post excision of a carpal boss, is 
not on his head, face, or neck, nor is it due to a burn.  
Thus, these diagnostic codes are inapplicable in this case.  

Under Codes 7803 and 7804, a 10 percent disability rating is 
warranted for superficial scars which are poorly nourished 
and have repeated ulcerations, or which are tender and 
painful on objective demonstration.  

In this case, the medical evidence of record shows that the 
veteran has reported tenderness in the area of the excision.  
For example, September 1996 and August 1999 VA clinical 
records and a May 1997 VA medical examination report show 
that the veteran reported tenderness over the most proximal 
portion of the scar.  Although this tenderness has not been 
objectively demonstrated, the Board finds the veteran's 
symptoms more nearly approximate the criteria for a 10 
percent rating under Code 7804.  

However, this is the maximum schedular rating assignable for 
scars, notwithstanding scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Code 7805.  In 
this case, there is no competent medical evidence that the 
veteran's scar results in any limitation of function of the 
affected part.  Thus, an rating in excess of 10 percent would 
not be warranted under Code 7805.

Degenerative joint disease of the right wrist

The veteran's degenerative joint disease of the right wrist 
has been rated by the RO as 10 percent disabling under Codes 
5010-5215.  Under Code 5010, arthritis is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  

Limitation of motion of the wrist is evaluated under Code 
5215.  That provision provides a maximum 10 percent rating 
for limitation of motion of the wrist (major or minor), if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  A zero percent rating is 
assigned if the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.  

In this case, the medical evidence does not show limited 
motion to the extent necessary to warrant a 10 percent rating 
under Code 5215.  However, in light of the X-ray evidence of 
degenerative arthritis, as well as the veteran's complaints 
of pain and fatigability, the Board finds that a 10 percent 
rating is appropriate.  See 38 C.F.R. § 4.40, 4,45, 4.59 
(2002); Hicks v. Brown, 8 Vet. App. 417 (1995).

However, an initial rating in excess of 10 percent is not 
warranted.  Again, the veteran does not exhibit limited 
motion to the extent necessary to warrant a compensable 
rating.  Moreover, although he reports functional loss due to 
his right wrist disability, such subjective symptoms have 
been considered in assigning the 10 percent rating.  The 
objective evidence of record shows that his right hand and 
wrist exhibit no atrophy, wasting, trophic changes, or loss 
of strength.  Absent any objective manifestation of disuse or 
functional impairment due to pain, a rating in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.

Here, the Board notes that there are other diagnostic codes 
that potentially relate to impairment of the wrist; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign an initial rating 
in excess of 10 percent for the veteran's right wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment so as to warrant application of Code 8515.  

In reaching its decision with respect to both issues on 
appeal, the Board has considered 38 C.F.R. § 3.321(b)(1).  
However, it is noted that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right hand and wrist 
disability.  While he is impaired due to his disability, 
there is no indication that this disability, in and of 
itself, is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extra-schedular rating.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
neuroma, status post excision of a carpal boss of the right 
third finger, is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right wrist is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

